 Case 2:19-cv-00860-JLB Document 26 Filed 02/17/21 Page 1 of 15 PageID 3174




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

IN RE: PAUL C. LARSEN, P.A.,

             Debtor.


LUIS E. RIVERA, II, as Trustee,

           Appellant,

v.                                             Case No. 2:19-cv-00860-JLB
                                              Bankr. No. 9:17-bk-08133-FMD

PAUL C. LARSEN and PAUL C.
LARSEN, P.A.,

             Appellees.
                                       /

                                    OPINION

      Paul C. Larsen, P.A. (“PCL”) is a Chapter 7 debtor in the U.S. Bankruptcy

Court for the Middle District of Florida (“Bankruptcy Court”). Two of PCL’s

unsecured creditors—James D. Milliken and Conrad Capital Group, LLC (“Conrad

Capital”)—brought an adversary action to pierce PCL’s corporate veil and hold its

namesake (Paul C. Larsen) personally liable for a garnishment judgment. Mr.

Milliken and Conrad Capital (collectively, “Judgment Creditors”) were later

substituted by the Chapter 7 bankruptcy trustee (“Trustee”). After a bench trial

and written closing arguments, the Bankruptcy Court concluded that the Trustee

did not establish any of the necessary elements for corporate veil-piercing under

Florida law. (Doc. 2-175.) The Trustee now appeals, contending that the

Bankruptcy Court’s ruling was clearly erroneous. While the trial evidence is
 Case 2:19-cv-00860-JLB Document 26 Filed 02/17/21 Page 2 of 15 PageID 3175




susceptible to differing interpretations, the Court cannot say that the Bankruptcy

Court’s factual findings were clearly erroneous. Thus, after an exhaustive review of

the record on appeal and careful consideration of the arguments presented by the

parties, the Bankruptcy Court’s Order (Doc. 2-175) is AFFIRMED, and this case is

remanded for further proceedings.

                                    BACKGROUND

I.    Mr. Larsen’s Business Dealings in Colorado Fail, Resulting in a
      Garnishment Judgment Against PCL.

      Some background on the parties’ ongoing dispute is instructive. In 2007, Mr.

Larsen and Mr. Milliken were business partners who had agreed to purchase and

develop land in Colorado through Conrad Capital. Milliken v. Larsen, No. 2011-CV-

292, 2013 Colo. Dist. LEXIS 2088, *1 (Colo. Dist. Ct. Feb. 7, 2013). Mr. Milliken

was the majority interest holder in Conrad Capital, but Mr. Larsen and his

associate were its managers through an intermediary LLC. Id. The Colorado

project included the creation of numerous other business entities with a common

naming motif of “Breakwater”—most notably Breakwater Capital Group V, LLC

(“Breakwater V”). The purpose of the Breakwater entities was to acquire different

assets for the Colorado development project; according to Mr. Larsen, these assets

were eventually “going to roll together into one project.” (Doc. 23-1 at 114:1–8.)

      By 2011, the business dealings between Mr. Larsen and Mr. Milliken soured

amid accusations of mismanagement, resulting in multiple lawsuits by Mr. Milliken

and Conrad Capital against a spider-web of business entities in Colorado state

court. One of the claims in these lawsuits was against Breakwater V for breach of a



                                          2
 Case 2:19-cv-00860-JLB Document 26 Filed 02/17/21 Page 3 of 15 PageID 3176




promissory note. Mr. Milliken claimed that he had loaned money to Breakwater

V—which Mr. Larsen indirectly controlled—with the understanding that the loans

would be used for the Colorado development project, but Breakwater V defaulted on

the loan. Milliken v. Larsen, No. 2011-CV-292, 2013 Colo. Dist. LEXIS 2466, *3

(Colo. Dist. Ct. Mar. 22, 2013). This claim culminated in a 2014 judgment against

Breakwater V in the amount of $551,267.22.

      To recover on their judgment against Breakwater V, Judgment Creditors

obtained garnishment judgments in 2016 against PCL and another entity named

Gulfwinds Income Ventures, LLC (“Gulfwinds Income”) in Florida state court. (Doc.

2-51.) These entities were garnishees to the 2014 Colorado judgment because

Gulfwinds Income was a possible debtor of Breakwater V, and PCL was a possible

debtor of Gulfwinds Income. (Doc. 2-175 at 3–4.)

II.   PCL Files for Bankruptcy, and Judgment Creditors initiate an
      Adversary Action in the Bankruptcy Court to Pierce PCL’s
      Corporate Veil and Hold Mr. Larsen Personally Liable for the
      Garnishment Judgment.

      On September 22, 2017—the same day that Mr. Milliken’s counsel was

scheduled to depose PCL under Federal Rule of Civil Procedure 69 (presumably

with Mr. Larsen as corporate representative) 1—PCL filed a Chapter 7 petition in

the Bankruptcy Court. PCL listed only $152 in assets against $1,452,220.93 in

liabilities. (Doc. 2-49 at 1.) Among PCL’s unsecured creditors were: (1) Judgment



      1 “In aid of the judgment or execution, the judgment creditor or a successor in
interest whose interest appears of record may obtain discovery from any person—
including the judgment debtor—as provided in these rules or by the procedure of
the state where the court is located.” Fed. R. Civ. P. 69(a)(2).


                                          3
 Case 2:19-cv-00860-JLB Document 26 Filed 02/17/21 Page 4 of 15 PageID 3177




Creditors in the amount of $551,267.22 (equivalent to the garnishment judgment);

(2) Gulfwinds Income and Gulfwinds Capital Group LLC (“Gulfwinds Capital”), in

the respective amounts of $240,134 and $68,652.49; and (3) Mr. Larsen himself in

the amount of $40,900. (Id. at 6–7.)

      Judgment Creditors appeared in the bankruptcy proceeding and filed an

adversary complaint against PCL and Mr. Larsen (collectively, “Judgment

Debtors”), claiming that for the past ten years, PCL was nothing more than an alter

ego of Mr. Larsen created to funnel money that he fraudulently obtained from

investors to himself. (Doc. 2-5.) According to Judgment Creditors, Mr. Larsen used

Gulfwinds Income and Gulfwinds Capital—among other entities with a common

naming motif of “Gulfwinds”—to collect money from investors like Mr. Milliken for

various projects. The Gulfwinds entities (which Mr. Larsen controlled) would use

the investors’ money to make “loans” to PCL (which Mr. Larsen also controlled), and

Mr. Larsen would then withdraw money from PCL’s account to pay for his personal

expenses. (Id. at ¶¶ 11–12.) Accordingly, Judgment Creditors asked the

Bankruptcy Court to: (1) pierce PCL’s corporate veil, (2) hold Mr. Larsen

individually liable for PCL’s debts, (3) subordinate the unsecured claims of Mr.

Larsen and the Gulfwinds entities to the claims of other legitimate creditors in the

bankruptcy, and (4) enter a declaratory judgment commemorating the preceding

three rulings. (Id. at 8–11.) The Trustee was later substituted as plaintiff in the

adversary proceeding and filed an amended complaint against Judgment Debtors,




                                          4
 Case 2:19-cv-00860-JLB Document 26 Filed 02/17/21 Page 5 of 15 PageID 3178




seeking the same relief as Judgment Creditors. (Doc. 2-22.) The Judgment

Creditors’ attorney continued to represent the Trustee as plaintiff.

III.   After a Non-Jury Trial and Written Closing Arguments, the
       Bankruptcy Court Declines to Pierce PCL’s Corporate Veil.

       At trial, the Trustee introduced numerous documents containing financial

information about PCL and the Gulfwinds entities. (Docs. 2-51, 2-53, 2-56, 2-57, 2-

60, 2-61, 2-62, 2-63, 2-64, 2-66, 2-69, 2-70.) The content of these documents is

largely undisputed. They show that: (1) PCL was sparsely capitalized; (2) a

significant amount of money that was paid into the Gulfwinds entities was

transferred to PCL and, ultimately, to Mr. Larsen; and (3) Larsen used PCL’s

money to pay for various personal expenses.

       Mr. Larsen, who represented himself at trial, opted to re-frame these facts

rather than dispute them. He testified that he created PCL in the 1990s as a

vehicle for him to collect real estate brokerage commissions and securities

commissions. (Doc. 23-1 at 16–17.) Mr. Larsen considered PCL to be his “business

identity” and he admitted to making most of PCL’s business decisions, apart from

some unspecified “administrative help.” (Id. at 20:5–21.) He would use PCL to pay

for expenses that he considered business-related, such as employee salaries, office

space, and travel. (Id. at 17:16–18.)

       In the mid-2000s, when the real estate market was strong, Mr. Larsen

decided “to try and expand [PCL’s] business and borrowed money to cover the cost

of additional employees and space and expenses.” (Id. at 17:19–24) (emphasis

added). This “borrowed money” included money from the Gulfwinds entities, which



                                          5
 Case 2:19-cv-00860-JLB Document 26 Filed 02/17/21 Page 6 of 15 PageID 3179




Mr. Larsen controlled. Mr. Larsen apparently believed that he could eventually

repay any “borrowed” money back with revenue he would receive from his alleged

business expansion; this additional revenue never materialized because the real

estate market collapsed with the Great Recession. (Id. at 17:25–18:9.) As for the

Gulfwinds entities, Mr. Larsen characterized them as “clearing houses” that “kept

track” of all the intercompany loans that Mr. Larsen was facilitating among the

individual LLCs that he controlled. 2 (Id. at 210:12–21.)

      By Mr. Larsen’s own admission, not all of this was done with the express

knowledge or permission of the investors he solicited for his projects. He testified

that he did not “specifically articulate[]” to investors that the Gulfwinds entities

would loan their money to PCL, although he claimed “the anticipation was that

loans would be extended by Gulfwinds.” (Id. at 89:4–25; 108:19–24.) Mr. Milliken

testified that he did not know any of the money he invested in Breakwater V would

be transferred to Gulfwinds Income, PCL, and Mr. Larsen. (Id. at 168:4–19.)

Nevertheless, Mr. Larsen insisted that all of his loans were for legitimate reasons,

that the money he withdrew from PCL was consistent with business-related

expenses or simply a personal wage, and that none of the Trustee’s evidence was in

any way indicative of fraud. (Id. at 162:19–164:11; 197:9–199:25.)




      2  It is unclear whether these “other business initiatives”—the ones related to
Mr. Larsen’s various LLCs—are what Mr. Larsen had in mind when he wanted to
“expand” PCL’s business. (Id. at 197:5–8.) In other words, the record is unclear
whether Mr. Larsen wanted to make PCL into something other than a fee-collecting
entity, or whether he simply wanted to expand other business ventures to generate
more fees for PCL.


                                           6
 Case 2:19-cv-00860-JLB Document 26 Filed 02/17/21 Page 7 of 15 PageID 3180




      The Trustee saw things very differently. Its theory of the case was that Mr.

Larsen was simply a fraudster who used PCL and the Gulfwinds entities as part of

a broad-ranging scheme to defraud investors. At trial, the Trustee focused its case-

in-chief on transactions which, in the Trustee’s view, had no legitimate business

purpose. For example, the Trustee pointed to records of PCL paying for: (1) Mr.

Larsen’s personal health insurance; (2) renters’ insurance and monthly rent for Mr.

Larsen’s personal residence; (3) Mr. Larsen’s automobile insurance; (4) a remodeling

of Mr. Larsen’s home office; and (5) contributions to churches. (Doc. 10 at 7–8.) Mr.

Larsen testified that he believed these were business-related. He explained that he

believed health insurance to be a business expense because “the ability [for PCL] to

stay in business was dependent completely on [him] to generate . . . revenue.” (Doc.

23-1 at 163:1–3.) The rent and rental insurance Mr. Larsen withdrew from PCL’s

account, was actually for the property that he worked out of (i.e., his personal

residence), and the car insurance was for a car that he allegedly “used for the

business.” (Id. at 63:16–25; 64:18–22.)

      The Trustee also noted that Mr. Larsen had repeatedly paid himself

“dividends” from PCL, oftentimes shortly after transferring money into PCL from

one of the Gulfwinds entities. (Doc. 10 at 5–7.) Mr. Larsen testified that “part of

[the] expansion [of PCL] is that [he] have money to live on,” and that entailed

paying himself “living expenses” and “salary” which were “common in size for five,

six, seven years prior.” (Doc. 23-1 at 94:13–16, 212:12–15.) The Trustee estimated

that PCL distributed $701,405.15 to Mr. Larsen from 2008 to 2015 (about $86,000 a




                                          7
 Case 2:19-cv-00860-JLB Document 26 Filed 02/17/21 Page 8 of 15 PageID 3181




year). (Doc. 10 at 7.) Mr. Larsen does not dispute this dollar amount but notes that

it should be viewed against PCL’s revenue in that same period, which he claims is

over $2 million. (Doc. 15 at 5.)

      A ledger of PCL’s cash inflows and outflows from 2008 to 2015—prepared by

Mr. Larsen using Quicken software and offered into evidence by the Trustee—

shows that PCL did indeed have inflows of well over $2 million during the time

frame Mr. Larsen cites. After considering outflows, PCL’s only net positive years

were in 2010, 2011, and 2012. (Doc. 2-61.) The positive balances from 2010 to 2012

seem to be attributable to Mr. Larsen’s “loans” from the Gulfwinds entities. (Id. at

36, 43, 49.) The ledger also shows money going back into the Gulfwinds entities,

which is at least facially consistent with Mr. Larsen’s contention that he tried to

pay back PCL’s “loans.” (Doc. 23-1 at 163:12–14.)

      Finally, Mr. Larsen offered into evidence a transcript of the proceedings in

Colorado state court. (Doc. 2-122.) In those proceedings, the Colorado court found

that Breakwater V owed money to the Judgment Creditors, but it also held that the

causes of action against Mr. Larsen in his individual capacity lacked merit because

he did not breach any fiduciary duty. (Id. at 6, 11, 12.)

      After hearing the parties’ testimony and receiving written closing arguments,

the Bankruptcy Court held that the Trustee proved none of the elements required

for piercing PCL’s corporate veil. (Doc. 2-175). As to the element of fraudulent

purpose, the Bankruptcy Court explained:

      The [Trustee’s] exhibits do not reflect that the listed transactions were
      fraudulent or made for an improper purpose. For example, in [its] post-



                                           8
 Case 2:19-cv-00860-JLB Document 26 Filed 02/17/21 Page 9 of 15 PageID 3182




      trial Closing Brief, the Trustee described only two payments from
      [PCL’s] accounts to show the allegedly fraudulent or improper use of
      [PCL’s] corporate form: a check dated January 17, 2008, to Direct TV in
      the amount of $53.25 for internet service at a home office, and a check
      dated December 31, 2016, to Stephanie Miller LLC in the amount of
      $2,800 for accounting services.

      [The Trustee] makes general assertions . . . that [PCL] was not
      adequately capitalized, that many “loans” made from Larsen’s other
      entities to [PCL] corresponded to transfers from [PCL] to Larsen, and
      that Larsen used [PCL]’s assets to pay for his personal expenses and
      personal legal fees. But [the Trustee] does not identify specific instances
      from the exhibits showing that Larsen improperly “funneled” funds to
      himself through [PCL], or demonstrate how any particular transaction
      was fictitious or fraudulent.

(Id. at 10.) The Trustee timely appealed. (Doc. 2-1.)

                                STANDARD OF REVIEW

      This Court must accept the Bankruptcy Court’s factual findings unless they

are “clearly erroneous.” In re Chalik, 748 F.2d 616, 619 (11th Cir. 1984); see also

Fed. R. Bankr. P. 7052 (incorporating the “clearly erroneous standard of Federal

Rule of Civil Procedure 52(a)(6) for adversary proceedings in bankruptcy). A factual

finding is clearly erroneous if, after reviewing the evidence, the Court is “left with

the definite and firm conviction that a mistake has been committed.” Lykes Bros. v.

U.S. Army Corps of Eng’rs, 64 F.3d 630, 634 (11th Cir. 1995) (quoting United States

v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948)). If the Bankruptcy Court’s view of

the evidence is “plausible in light of the record viewed in its entirety,” this Court

“may not reverse it even though convinced that had it been sitting as the trier of

fact, it would have weighed the evidence differently.” Anderson v. City of Bessemer

City, 470 U.S. 564, 574 (1985). The Bankruptcy Court’s legal conclusions are

reviewed de novo. In re Sublett, 895 F.2d 1381, 1383 (11th Cir. 1990).


                                           9
Case 2:19-cv-00860-JLB Document 26 Filed 02/17/21 Page 10 of 15 PageID 3183




                                     DISCUSSION

      PCL is a Florida professional association, and the parties do not dispute that

Florida law on veil piercing governs this case. In Florida, the party seeking to

pierce a business entity’s veil bears the burden of proving each necessary element

by a preponderance of the evidence. In re Hillsborough Holdings Corp., 176 B.R.

223, 244 (M.D. Fla. 1994). While the doctrine of corporate veil piercing obviously

arose in the context of corporations, Florida courts also apply it to professional

associations and other corporate-like entities. See Rashdan v. Sheikh, 706 So. 2d

357, 357 (Fla. 4th DCA 1998) (applying concept to a professional association).

      The Supreme Court of Florida has held that piercing a corporate veil requires

the claimant to show that: (1) “the corporation is in actuality the alter ego of the

stockholders”; and (2) “it was organized or after organization was employed by the

stockholders for fraudulent or misleading purposes.” Dania Jai-Alai Palace, Inc. v.

Sykes, 450 So. 2d 1114, 1120 (Fla. 1984) (quoting Advertects, Inc. v. Sawyer Indus.,

84 So. 2d 21, 24 (Fla. 1955)). Florida’s intermediate appeal courts also “tend to

incorporate the elements of causation and damages into the standard for piercing

the corporate veil.” N. Am. Clearing, Inc. v. Brokerage Computer Sys., Inc., 666 F.

Supp. 2d 1299, 1306 (M.D. Fla. 2009) (collecting cases). Accordingly, the three

elements of corporate veil-piercing in Florida are:

      (1) the shareholder dominated and controlled the corporation to such an
          extent that the corporation's independent existence, was in fact non-
          existent and the shareholders were in fact alter egos of the
          corporation;

      (2) the corporate form must have been used fraudulently or for an
          improper purpose; and


                                          10
Case 2:19-cv-00860-JLB Document 26 Filed 02/17/21 Page 11 of 15 PageID 3184




      (3) the fraudulent or improper use of the corporate form caused injury
          to the claimant.

Seminole Boatyard, Inc. v. Christoph, 715 So. 2d 987, 990 (Fla. 4th DCA 1998)

(citation omitted). As to the second element, Florida law does not permit a “general

presumption of fraud,” and therefore claimants must “affirmatively prove fraud or

deliberate misconduct in conjunction with a veil-piercing claim.” In re Hillsborough

Holdings Corp., 176 B.R. at 245; see also Robertson-Ceco Corp. v. Cornelius, No.

3:03-cv-475-RV-EMT, 2007 WL 1020326, at *7 (N.D. Fla. Mar. 30, 2007) (same).

      Here, the Bankruptcy Court held that the Trustee failed to establish all three

elements of corporate veil-piercing under Florida law. (Doc. 2-175.) On appeal, the

Trustee argues that the Bankruptcy Court’s holding was clearly erroneous because

the evidence strongly showed that PCL was Mr. Larsen’s alter ego, that Mr, Larsen

used PCL to defraud investors, and that Mr. Larsen’s abuse of PCL’s corporate form

harmed Judgment Creditors. (Doc. 10.)

      After carefully reviewing the record, this Court concludes that the

Bankruptcy Court did not clearly err by holding that the Trustee failed to prove Mr.

Larsen used PCL fraudulently or for an improper purpose. Other triers of fact

might have “weighed the evidence differently,” but the Bankruptcy Court’s finding

on the fraudulent purpose element is at least “plausible in light of the record viewed

in its entirety.” Anderson, 470 U.S. at 574. Because this Court has not been “left

with the definite and firm conviction” that the Bankruptcy Court erred, it must

affirm. Lykes Bros., 64 F.3d at 634 (quoting U.S. Gypsum Co., 333 U.S. at 395).




                                         11
Case 2:19-cv-00860-JLB Document 26 Filed 02/17/21 Page 12 of 15 PageID 3185




And because there was no clear error on the second element of the veil-piercing

analysis, the Court need not address the other elements.

      The Trustee contends that the Bankruptcy Court clearly erred in its

determination that “the Trustee described only two payments from [PCL’s] accounts

to show the allegedly fraudulent or improper use of [PCL’s] corporate form.” (Doc. 2-

175 at 10.) In the Trustee’s view, the record “shows far more than two transactions”

where Mr. Larsen used PCL “to pay for his personal health insurance, rent and

renter’s insurance for his personal residence, automobile insurance for his vehicle,

remodeling his home office, and his personal legal fees.” (Doc. 10 at 16.) But it is

not clear that any of these transactions were indeed fraudulent.

      Mr. Larsen testified that PCL was his “business identity.” (Doc. 23-1 at 20:5–

21.) It is not per se fraudulent for a small business owner’s personal and

expenditures to overlap. Cf. In re Kuwik, 511 B.R. 696, 706 (Bankr. N.D. Ga. 2014)

(explaining, in the context of a Chapter 13 “income” calculation, “that often there is

considerable overlap between a sole proprietor's business and personal expenses: for

example, vehicle(s), fuel, insurance, phone, computer, internet service, clothing,

travel, meals, and use of a home office”). Here, Mr. Larsen testified that many of

these expenses were related to his various business dealings. “(Doc. 23-1 at 63:16–

25, 64:18–22, 163:1–3.) The credibility of Mr. Larsen’s testimony might be

debatable, but his account is at least plausible, and the Court therefore declines to

reweigh the evidence in the record. Anderson, 470 U.S. at 574. The Bankruptcy

Court was in the best position to make credibility determinations.




                                          12
Case 2:19-cv-00860-JLB Document 26 Filed 02/17/21 Page 13 of 15 PageID 3186




      The Trustee further contends that there are “a number of transactions in

which Larsen improperly funneled money to himself by transferring investors’

funds from the Gulfwinds Entities to PCA.” (Doc. 10 at 16.) According to the

Trustee, Mr. Larsen “made distributions to himself for no apparent reason” and

that his “entire course of conduct was fraudulent” because he used PCL “as a shell

to funnel money from investors in the Gulfwinds Entities, and then make

fraudulent loans to other entities . . . and distribute the money to Larsen

personally.” (Id. at 16–17.) This account overstates the Trustee’s evidence.

      There was little meaningful discussion of the Gulfwinds entities at the trial,

much less evidence that investors in these entities were “defrauded.” Mr. Larsen

acknowledged that the investors “lost money” because “people didn’t pay us,” but he

denied that the Gulfwinds entities were merely “arbitrary channel[s]” for

transferring money into PCL. (Doc. 23-1 at 87:25–88:1.) Mr. Larsen admitted that

not every Gulfwinds investor knew specifically about his loans to PCL, but they

generally “anticipat[ed] . . . that loans would be extended.” (Id. at 89:8–9.) He also

characterized the Gulfwinds entities as “clearing houses” that “kept track” of

various intercompany loans. (Id. at 210:12–21.) Moreover, PCL’s ledger shows

money being deposited back into the Gulfwinds entities, which is consistent with

Mr. Larsen’s contention that he tried to pay back PCL’s “loans” from the Gulfwinds

entities. (Id. at 163:12–14.) His testimony—and the Bankruptcy Court’s apparent

acceptance of it—is at least plausible. Anderson, 470 U.S. at 574.




                                          13
Case 2:19-cv-00860-JLB Document 26 Filed 02/17/21 Page 14 of 15 PageID 3187




      As far as distributions to himself, Mr. Larsen considered the “dividends” from

PCL to be his salary, which remained uniform across multiple years. (Id. at 94:13–

15, 212:12–14.) He also testified that he paid taxes on the dividends as personal

income, and that part of his attempt to expand PCL’s business prior to the Great

Recession included “money [for him] to live on.” (Id. at 205:16–20, 212:12.) A small

business owner paying himself a salary—even when the business is in significant

debt—does not necessarily show fraud. See Ally v. Naim, 581 So. 2d 961, 963 (Fla.

3d DCA 1991) (“The fact that a closely held corporation compensates its sole

shareholder and principal employee in the ordinary course of that corporation's

business does not, without more, satisfy the tests [for corporate veil-piercing in

Florida]”); see also Robertson-Ceco Corp., 2007 WL 1020326, at *7.

      Finally, the Trustee contends that Mr. Larsen did not properly document the

various loans between his various entities or the terms they were made on. (Doc. 10

at 17.) Mr. Larsen freely admitted that PCL’s bookkeeping was sloppy because that

was not his “strong suit.” (Doc. 23-1 at 198:13–16.) But sloppy recordkeeping does

not rise to the level of fraud and certainly does not warrant piercing the corporate

veil. See Fanslow v. Stoner (In re Stoner), No. 18-30213, 2019 Bankr. LEXIS 2893,

at *14 (Bankr. S.D. Ohio Aug. 20, 2019) (“[S]loppy accounting and record keeping is

a wide-spread occurrence among small business entities . . . . ”).

      To sum things up, the Trustee’s theory of the case overpromised and

underdelivered. The Trustee claimed it would prove a wide-ranging fraudulent

scheme by which Mr. Larsen sought to defraud not just Mr. Milliken, but many




                                          14
Case 2:19-cv-00860-JLB Document 26 Filed 02/17/21 Page 15 of 15 PageID 3188




other investors. The Bankruptcy Court, however, found that a preponderance of the

evidence did not support these sweeping assertions of fraud. (Doc. 2-175 at 10)

(noting that the Trustee made “general assertions” of fraud without identifying

“specific instances”). Despite the Trustee’s insistence, the Court cannot find any

clear error in the Bankruptcy Court’s conclusion.

      While the evidence at trial may have created a fraud-like aura capable of

persuading some triers of fact, it is equally plausible that Mr. Larsen—like many

others—was a businessman who got burned by the Great Recession for playing fast

and loose with speculative real-estate investments. Mr. Larsen’s poor business

judgment does not rise to the level of actual fraud. In re Hillsborough Holdings

Corp., 176 B.R. at 245; Robertson-Ceco Corp., 2007 WL 1020326, at *7. This Court

will not substitute its judgment for that of the Bankruptcy Court, which conducted

the trial, observed the witnesses’ demeanor, and weighed the evidence.

                                    CONCLUSION

      The Bankruptcy Court’s Order (Doc. 2-175) is AFFIRMED. The case is

REMANDED to the Bankruptcy Court for further proceedings consistent with this

Opinion. The Clerk is DIRECTED to transmit a copy of this Opinion to the

Bankruptcy Court, terminate the appeal, and close the file.

      ORDERED in Fort Myers, Florida, on February 17, 2021.




                                         15
